                Case 1:17-cv-04293-MKV Document 80 Filed 06/17/20 Page 1 of 2



                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
                                                                                    DATE FILED: 6/17/2020
                                             THE CITY OF NEW YORK
                                               LAW DEPARTMENT
JAMES E. JOHNSON                        100 CHURCH STREET, Rm. 3-205                          ALAN H. SCHEINER
Corporation Counsel                          NEW YORK, NY 10007                                       Senior Counsel
                                                                                              Phone: (212) 356-2344
                                                                                                 Fax: (212) 356-3509
                                                                                               ascheine@law.nyc.gov


                                                                            June 15, 2020

       BY ECF

       Hon. Mary Kay Vyskocil
       Southern District of New York
       Daniel Patrick Moynihan Courthouse, Courtroom 18C
       500 Pearl Street
       New York, NY 10007

              Re:     Diangelo Enriquez v. City of New York, et al., 17-CV-4293 (VSB)

       Your Honor:

             I am Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
       of New York, attorney for defendants in the above-referenced matter.

               I am writing to submit this joint application on behalf of all parties for an adjournment of
       the status conference scheduled for June 24, 2020 the deadline for the parties’ status report of
       June 17, 2020. The parties respectfully request that those dates be adjourned by approximately
       four weeks, to dates convenient for the Court.

               The adjournment is requested because the practical and legal restrictions arising from the
       COVID-19 emergency have only very recently begun to abate, and the pace of continued
       relaxation of those constraints is uncertain. As of now, the New York State Executive Order
       limiting in-person civil litigation activities has not been lifted and all counsel in the matter
       continue to work exclusively by remote means. In addition, the Office of the Chief Medical
       Examiner has been overburdened with COVID-19 related work, which burdens have only now
       begun to abate. As a result, although the parties have been in contact during this period, they
       have not been able to make substantial progress on resolving discovery disputes or towards
       settlement.

               The parties, however, expect both to occur within the next three to four weeks. They also
       expect that an in person conference, if that is contemplated by the Court, will be feasible after
         Case 1:17-cv-04293-MKV Document 80 Filed 06/17/20 Page 2 of 2



that time period. Accordingly, the parties respectfully request an adjournment of the report and
conference dates by approximately four weeks to dates convenient for the Court.

        This status conference date has been adjourned previously: once at the joint request of the
parties due to the COVID-19 emergency and twice sua sponte by the Court.

       We thank the Court for its consideration of this matter.

                                                             Respectfully submitted,

                                                             Alan H. Scheiner /s/
                                                             Alan H. Scheiner
                                                             Senior Counsel

cc:    All Counsel (by ECF)



GRANTED. The conference scheduled for June 24, 2020 is
adjourned to July 22, 2020 at 11:30AM. Unless otherwise ordered
by the Court, the conference will be held telephonically. To
participate, dial 888-278-0296 and enter access code 5195844. The
Parties' deadline for submitting a joint status letter is extended to
July 15, 2020. The Parties are advised that the deadline for fact
discovery remains November 1, 2020, and that all discovery must be
completed by December 24, 2020. The Court is unlikely to extend
either deadline. The Parties are highly encouraged to conduct as
much discovery as possible remotely and to confer as needed to
resolve discovery disputes. Such consultation does not require in
person communications. SO ORDERED.


              6/17/2020




                                                2
